DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 18 May 2022.

Amendments Received
Amendments to the claims were received and entered on 4 Aug 2022.

Status of the Claims
Canceled: 2, 7 and 12
Examined herein: 1, 3–6, 8–11 and 13–15

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Indian Application No. IN 201821031567 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 23 Aug 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Rejections
All rejections of claims 2, 7 and 12 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1, 3–6, 8–11 and 13–15 under 35 USC § 103 over Daw and LAMMPS is hereby withdrawn in view of Applicant's amendments and persuasive argument that neither of these references teaches "predicting structure evolution and mechanical properties of the alloy material, wherein the prediction is based on … (x) particle bombarding and (xi) Radiation damage" (Reply of 4 Aug 2022, pp. 15, 21).  Specifically, neither Daw nor LAMMPS teaches particle bombarding and radiation damage.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3–6, 8–11 and 13–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 does not particularly point out what "scaling analysis" is, or how it is used to obtain the embedded function.
Claim 1 also recites "the input from the physical constants comprises cohesive energy … stiffness constants, [and? or?] anisotropic ratio".  The missing conjunction renders the scope of the physical constants unclear: the claim does not particularly point out whether the physical constants can be any of these, or whether the constants must include all of them.
Claim 1 also recites "the prediction is based on: (i) the addition of the one or more line defects and the dislocations … (x) particle bombarding, and (xi) Radiation [capitalization sic] damage".  Because the specification discloses these predictions as alternatives (¶ 063: "predicted properties could be of types, for example, but are not limited to: …"), it is not clear whether Applicant intends for the prediction to include all of these properties, or whether the prediction can be any of these properties.  Hereinafter, the latter interpretation will be used.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–6, 8–11 and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Daw, et al. (Materials Science Reports 1993); Sandia Corporation ("LAMMPS Users Manual" 2003; hereinafter "LAMMPS"); and Bringa, et al. (Nuclear Instruments and Methods in Physics Research B 2003).
Claim 1 is directed to a method comprising:
(a)	"receiving … information pertaining to a plurality of atomic elements … specific to an alloy material …"
(b)	"generating … a Molecular Dynamics Potential (MDP) file …"
(c)	"generating … a Three-Dimensional (3D) structure file …"
(d)	"generating … an optimized evolved 3D structure file …"
(e)	"adding, based on absence of one or more line-defects and dislocations, the one or more line defects …"
(f)	"predicting structure evolution and mechanical properties of the alloy material …"
With respect to claims 1, 6 and 11, Daw teaches molecular dynamics simulations of metals. These simulations can include
(a)	receiving an atomic-level description of a metal alloy (pp. 283–284 § 7); the metal alloy may be a metal hydride (e.g. p. 304 § 8.2), in which case it "comprises … one or more non-metallic elements"
(b)	using the "embedded atom model", which is "a semi-empirical, many-atom potential for computing the total energy of a metallic system" (Abstract), for molecular dynamics calculations; it includes atomic parameters (p. 254), semiempirical force-distance curves (e.g. p. 261, Fig. 3), and the parameters can be determined from physical measurements and electron density values (p. 258); using electron density values constitutes "scaling analysis" (specification ¶ 046: "inputs from scaling analysis include but are not limited to, electron density around atoms from different references")
(c)	performing a molecular dynamics simulation of the system, which in this case is the alloy, at equilibrium using the EAS potential (p. 263 § 3)
(d)	the system is simulated over a series of time steps (p. 263 § 3), thereby resulting in a "optimized evolved [] structure"; the simulations can be repeated at different temperatures (e.g. p. 300), which constitute "one or more heat treatment schemes" provided to the simulation engine; from the simulation, parameters such as enthalpy (i.e. "lattice potential energy"), entropy, and the effects of local composition changes (e.g. p. 265 § 4.3; mid. of p. 286)
(e)	adding a fracture to the 3D atomic structure (p. 304 § 8.2)
(f)	—
Daw further teaches that these simulations are preferentially performed using a computer (p. 263 § 3), which necessitates a computer system and a computer-readable medium that store software that implements these simulations, as in claims 6 and 11.
Daw does not teach that the EAM potential is defined in "a Molecular Dynamics Potential (MDP) file comprising sequential data of similar and dissimilar atomic interactions", as in element (b).
"LAMMPS is a classical molecular dynamics simulation code designed to run efficiently on parallel computers" (mid. of p. 1).  LAMMPS teaches that it "requires as input … force-field coefficients assigned to all atoms and bonds" (mid. of p. 8); i.e. "a Molecular Dynamics Potential (MDP) file" as claimed.  LAMMPS includes EAM as one of its force-field options (top of p. 6).
Daw also does not teach that performing the molecular dynamics simulation generates "a Three-Dimensional (3D) structure file", as in element (c), or that the results of the system simulations are a "3D [] file comprising at least one of an atomic positions output and a thermodynamic output", as in element (d).
LAMPPS can output a log of thermodynamic information, and the coordinates of every atom in the simulation (mid. of p. 7).  LAMMPS can simulate 3D systems (bot. of p. 6), in which case the atom coordinates are 3D coordinates.
Daw does not teach that the thermodynamic properties or atomic positions are predicted "using at least one of the atomic positions output and the thermodynamic output".
"LAMMPS creates output files in a simple format. Most users post-process these files with their own analysis tools or re-format them for input into other programs, including visualization packages" (bot. of p. 8).  LAMMPS further teaches "additional pre- and post-processing steps are often necessary to setup and analyze a simulation" (top of p. 88).  As explained above, the output files include the atomic coordinates at steps during the MD simulation, so they have been "generated by extracting coordinates and atom types of output of the one or more Monte Carlo applications".
Neither Daw nor LAMMPS teaches "predicting structure evolution … based on … (x) particle bombarding, and (xi) Radiation [capitalization sic] damage".
Bringa teaches "molecular dynamics (MD) simulations of the shock response of single crystal copper, modeled using an embedded atom potential that reproduces both defect formation and high  pressure behavior" (Abstract).  Bringa teaches that these shocks model the effect of ion bombardment (p. 56 § 1).  Bringa also teaches modeling the effect of radiation on helium point defects in bcc Fe (p. 59 § 3).  Bringa teaches that these simulations are beneficial for modeling the behavior of metals in high-radiation environments (p. 62 § 4).
With respect to claims 3, 8 and 13, Daw teaches using the Embedded Atom Model as the force field for the simulation.  LAMMPS includes EAM as one of its force-field options (top of p. 6).
With respect to claims 4, 9 and 14, Daw teaches studying short-range ordering in the alloy using the simulation (p. 287 § 7.3.1).
With respect to claims 5, 10 and 15, Daw teaches that enthalpies and free energies can be determined from Monte Carlo simulations (mid. of p. 266), as can phonons (p. 263 § 4.1).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of LAMPPS, regarding how to perform molecular dynamics simulations using computer software, and used LAMPPS to perform any of the molecular dynamics simulations taught by Daw.  Given that both Daw and LAMPPS are directed to performing molecular dynamics simulations using the EAS force field, that Daw teaches that computerization of molecular dynamics calculations is preferential, and that LAMPPS can be used to simulate any kind of atomic system, said practitioner would have readily predicted that the combination would successfully result in a method of simulating an alloy with molecular dynamics using the EAS force field.
Said practitioner also would have followed the teachings of Bringa, regarding simulations that are useful for modeling the behavior of metals in irradiated environments, and used the modeling methods of Daw and LAMMPS to predict the mechanical properties of alloys including ion bombardment and radiation damage.  Given that both Bringa and the combination of Daw and LAMMPS teach modeling metals using embedded atom methods, and specifically teach modeling the effects of stresses and defects on those metals, said practitioner would have readily predicted that the combination would successfully result in a method of simulating an alloy with molecular dynamics to predict the properties of the alloy in response to ion bombardment or radiation damage.
The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 4 Aug 2022, Applicant asserts that "LAMMPS does not teach or suggest that the force-field coefficients includes similar and dissimilar atomic interactions of the plurality of atomic elements" (p. 17).
As explained above, this element is taught by Daw.  Or more precisely, the molecular systems taught by Daw necessitate that the potential file include such interactions.  Daw provides myriad examples of alloys, or systems having two or more dissimilar atoms (e.g. p. 270, Table 7; pp. 283–299 § "Alloys").  Without such data of atomic interactions between similar and dissimilar atoms, the system could not calculate interatomic forces as needed by MD simulations.  Hence, the simulations of Daw and LAMMPS require "sequential data of similar atomic interactions and dissimilar atomic interactions of the plurality of atomic elements" as claimed.  
Applicant further asserts that "LAMMPS also does not teach or suggest the force-field coefficients is generated [sic] further based on an embedded function … anisotropic ratio" (pp. 16–17).
As explained above, Daw teaches these limitations.
Applicant further asserts that "LAMPPS does not teach or suggest generating, a Three-Dimensional (3D) structure file for the composition of each of the plurality of atomic elements by using the MDP file" (p. 18).
As explained above, LAMMPS teaches that the structure files are outputs of the coordinates of atoms at steps during the MD simulation.  Since the MD simulation is performed using the force field potential parameters, LAMMPS satisfies this limitation.
Applicant further asserts that "Daw does not teach or suggest addition, based on absence of one or more line-defects, the one or more line defects in the optimized evolved 3D structure file" (p. 20).
As explained above, Daw teaches introducing defects into a generated structure.
The arguments are therefore unpersuasive, hence the grounds of rejection given above.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mulliah ("Molecular Dynamics Simulations of Nanofriction and Wear") provides extensive teachings of molecular dynamics simulations of the effects of wear defects on metals and alloys.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631